Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 1 of 42 PageID #:5




                   Exhibit 1
 eturn Date: No returnCase:
                         date1:21-cv-02478
                             scheduled                                                        1 111111111111111111111111111M III 11111 01 II
                                           Document #: 1-1 Filed: 05/07/21 Page 2 of 42 PageID #:6
learing Date: 7/27/2021 9:30 AM - 9:30 AM
3ourtroom Number: 2308                                                                 * 5 0 0 6 8 2 2 3                              *
_ocation: District 1 Court                                                                 FILED
        Cook County, IL                                                                    3/29/2021 11:23 AM
                                                                                           IRIS Y. MARTINEZ
                                                                                           CIRCUIT CLERK
                                                                                           COOK COUNTY, IL
                                                                                           2021CH01474

                                                                                               12746080
           2120 - Served                    2121 - Served              2620 - Sec. of State
           2220 - Not Served                2221 - Not Served          2621 - Alias Sec of State
           2320 - Served By Mail            2321 - Served By Mail
           2420 - Served By Publication     2421 - Served By Publication
           Summons - Alias Summons                                                 (12/01/20) CCG 0001 A


                               IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS

           Name all Parties

            Angela Jordan


                                                  Plaintiff(s)
                                                                            2021CH01474
                                   V.
                                                                 Case No.
            Cavalry SPV I, LLC, and Cavalry Portfolio
            Services, LLC

                                                Defendant(s)
            Cavalry Portfolio Services, LLC
            208 S. LaSalle St., Suite 814, Chicago,IL 60603

                                   Address of Defendant(s)
           Please serve as follows (check one): 0 Certified Mail        Sheriff Service C Alias
                                                        SUMMONS
           To each Defendant:
           You have been named a defendant in the complaint in this case, a copy of which is hereto attached.
           You are summoned and required to file your appearance, in the office of the clerk of this court,
           within 30 days after service of this summons, not counting the day of service. If you fail to do so, a
           judgment by default may be entered against you for the relief asked in the complaint.
                            THERE WILL BE A FEE TO FILE YOUR APPEARANCE.
           To file your written appearance/answer YOU DO NOT NEED TO COME TO THE
           COURTHOUSE.You will need: a computer with internet access; an email address; a completed
           Appearance form that can be found at http://www.illinoiscourts.gov/Forms/approved/procedures/
           appearance.asp; and a credit card to pay any required fees.




                        Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                             cookcountyclerkofcourt.org
                                                          Page 1 of 3
              Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 3 of 42 PageID #:7
                                                                                                      1 111111101111111111111111111111110111
Summons - Alias Summons                                                                               (WOUND QCO. Q001 B

E-filing is now mandatory with limited exemptions. To e-file, you must first create an account with an e-filing
service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm to learn more and to select a service
provider.
If you need additional help or have trouble e-filing, visit http://www.illinoiscourts.gov/faq/gethelp.asp or talk with
your local circuit clerk's office. If you cannot e-file, you may be able to get an exemption that allows you to file in-
person or by mail. Ask your circuit clerk for more information or visit www.illinoislegalaid.org.
If you are unable to pay your court fees, you can apply for a fee waiver. For information about defending
yourself in a court case (including filing an appearance or fee waiver), or to apply for free legal help, go to www.
illinoislegalaid.org. You can also ask your local circuit clerk's office for a fee waiver application.
Please call or email the appropriate clerk's office location (on Page 3 of this summons) to get your court hearing
date AND for information whether your hearing will be held by video conference or by telephone. The Clerk's
office is open Mon - Fri, 8:30 am - 4:30 pm,except for court holidays.
NOTE: Your appearance date is NOT a court date. It is the date that you have to file your completed
      appearance by. You may file your appearance form by efiling unless you are exempted.
A court date will be set in the future and you will be notified by email (either to the email address that you used to
register for efiling, or that you provided to the clerk's office).
CONTACT THE CLERK'S OFFICE for information regarding COURT DATES by visiting our website:
cookcountyclerkofcourt.org; download our mobile app from the AppStore or Google play, or contact the
appropriate clerk's office location listed on Page 3.
To the officer: (Sheriff Service)
This summons must be returned by the officer or other person to whom it was given for service, with endorsement
of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so
endorsed. This summons may not be served later than thirty (30) days after its date.




                                                                                  3/29/2021 11:23 AM IRIS Y. MARTINEZ

  Atty. No.: 41106                                            Witness date
0 Pro Se 99500
Name: Daniel A. Edelman
Atty. for (if applicable):                                               IRIS Y. MART
Plaintiff                                                     E Service by Certified M

Address: 20 S Clark St, Suite 1500                            E Date of Service:
                                                                (To be inserted by officer on copy left with employer or othe'r person)
City: Chicago

State:         zip: 60603

Telephone: 312 739 4200
Primary Email: courtecl@edcombs.com


                       Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                            cookcountyclerkofcourt.org
                                                        Page 2 of 3
             Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 4 of 42 PageID #:8 1 11111111111111111111111111 1111111111111111111 1111
                                                                                         * 5 0 0 6 8 2 2 3 *
                       GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

CALL OR SEND AN EMAIL MESSAGE to the telephone number or court date email address below for the
appropriate division, district or department to request your next court date. Email your case number, or, if you do
not have your case number, email the Plaintiff or Defendant's name for civil case types, or the Defendant's name
and birthdate for a criminal case.


            CHANCERY DIVISION                                         ALL SUBURBAN CASE TYPES
Court date EMAIL: ChanCourtDate@cookcountycourt.com                       DISTRICT 2- SKOKIE
Gen. Info: (312) 603-5133                                    Court date EMAIL: D2CourtDate@cookcountycourt.com
                CIVIL DIVISION                               Gen. Info: (847) 470-7250
Court date EMAIL: CivCourt.Date@cookcountycourt.com                DISTRICT 3- ROLLING MEADOWS
Gen. Info: (312) 603-5116                                    Court date EMAIL: D3CourtDate@cookcountycourt.com
              COUNTY DIVISION                                Gen. Info: (847) 818-3000
Court date EMAIL: CntyCourtDate@cookcountycourt.com                     DISTRICT 4- M.AYWOOD
Gen. Info: (312) 603-5710                                    Court date EMAIL: D4CourtDate@cookcountycourt.com
 DOMESTIC RELATIONS/CHILD SUPPORT                            Gen. Info: (708) 865-6040
                 DIVISION                                              DISTRICT 5- BRIDGEVIEW
Court date EMAIL: DRCourtDate@cookcountycourt.com            Court date EMAIL: D5CourtDate@cookcouritycourt.com
                  OR
                  ChildSupCourtDate@cookcountycourt.com
                                                             Gen. Info: (708) 974-6500
Gen. Info: (312) 603-6300                                               DISTRICT 6- MA.RKHAM
                                                             Court date EMAIL: D6CourtDate@cookcountycourt.com
            DOMESTIC VIOLENCE
Court date EMAIL: DVCourtDate@cookcountycourt.com            Gen. Info: (708) 232-4551
Gen. Info: (312) 325-9500

                 LAW DIVISION
Court date EMAIL: LawCourtDate@cookcountycourt.com
Gen. Info: (312) 603-5426

             PROBATE DIVISION
Court date EMAIL: ProbCourtDate@cookcountycourt.com
Gen. Info: (312) 603-6441




                     Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                          cookcountyclerkofcourt.org
                                                      Page 3 of 3
2eturn Date: No returnCase:
                         date1:21-cv-02478
                             scheduled                                                        1 11111110111111110111111 111111111111001111
                                           Document #: 1-1 Filed: 05/07/21 Page 5 of 42 PageID #:9
-learing Date: 7/27/2021 9:30 AM - 9:30 AM
                                                                                       * 5 0 0 6 8 2 2 3                            *
courtroom Number: 2308
_ocation: District 1 Court                                                                 FILED
         Cook County, IL                                                                   3/29/2021 11:23 AM
                                                                                           IRIS Y. MARTINEZ
                                                                                           CIRCUIT CLERK
                                                                                           COOK COUNTY, IL
                                                                                           2021CH01474

                                                                                                    12746080
           2120 - Served                    2121 - Served                   2620 - Sec. of State
           2220 - Not Served                2221 - Not Served               2621 - Alias Sec of State
           2320 - Served By Mail            2321 - Served By Mail
           2420 - Served By Publication     2421 - Served By Publication
           Summons - Alias Summons                                                     (12/01/20) CCG 0001 A


                               IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS

           Name all Parties

            Angela Jordan


                                                  Plaintiff(s)
                                                                             20210H01474
                                   V.
                                                                 Case No.
            Cavalry SPV I, LLC,and Cavalry Portfolio
            Services, LLC

                                                Defendant(s)
            Cavalry Portfolio Services, LLC
            208 S. LaSalle St., Suite 814, Chicago, IL 60603

                                   Address of Defendant(s)
           Please serve as follows (check one): 0 Certified Mail        Sheriff Service C Alias
                                                       SUMMONS
           To each Defendant:
           You have been named a defendant in the complaint in this case, a copy of which is hereto attached.
           You are summoned and required to file your appearance, in the office of the clerk of this court,
           within 30 days after service of this summons, not counting the day of service. If you fail to do so, a
           judgment by default may be entered against you for the relief asked in the complaint.
                            THERE WILL BE A FEE TO FILE YOUR APPEARANCE.
           To file your written appearance/answer YOU DO NOT NEED TO COME TO THE
           COURTHOUSE.You will need: a computer with internet access; an email address; a completed
           Appearance form that can be found at http://www.illinoiscourts.gov/Forms/approved/procedures/
           appearance.asp; and a credit card to pay any required fees.




                        Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                             cookcountyclerkofcourt.org
                                                          Page 1 of 3
                                                                                   110111
             Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 6 of 42 PageID  #:10            lU 100
                                                                                          HEM 111111 HDI
Summons - Alias Summons                                                                              *(W611,420 QCP (100i B
E-filing is now mandatory with limited exemptions. To e-file, you must first create an account with an e-filing
service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm to learn more and to select a service
provider.
If you need additional help or have trouble e-filing, visit http://www.illinoiscourts.gov/faq/gethelp.asp or talk with
your local circuit clerk's office. If you cannot e-file, you may be able to get an exemption that allows you to file in-
person or by mail. Ask your circuit clerk for more information or visit www.illinoislegalaid.org.
If you are unable to pay your court fees, you can apply for a fee waiver. For information about defending
yourself in a court case (including filing an appearance or fee waiver), or to apply for free legal help, go to www.
illinoislegalaid.org. You can also ask your local circuit clerk's office for a fee waiver application.
Please call or email the appropriate clerk's office location (on Page 3 of this summons) to get your court hearing
date AND for information whether your hearing will be held by video conference or by telephone. The Clerk's
office is open Mon - Fri, 8:30 am - 4:30 pm,except for court holidays.
NOTE: Your appearance date is NOT a court date. It is the date that you have to file your completed
      appearance by. You may file your appearance form by efiling unless you are exempted.
A court date will be set in the future and you will be notified by email (either to the email address that you used to
register for efiling, or that you provided to the clerk's office).
CONTACT THE CLERK'S OFFICE for information regarding COURT DATES by visiting our website:
cookcountyclerkofcourt.org; download our mobile app from the AppStore or Google play, or contact the
appropriate clerk's office location listed on Page 3.
To the officer: (Sheriff Service)
This summons must be returned by the officer or other person to whom it was given for service, with endorsement
of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so
endorsed. This summons may not be served later than thirty (30) days after its date.




                                                                                  3/29/2021 11:23 AM IRIS Y. MARTINEZ

  Atty. No.: 41106                                            Witness date
0 Pro Se 99500
Name: Daniel A. Edelman
Atty. for (if applicable):                                               IRIS Y. MART                              Court
Plaintiff                                                    E Service by Certified M
                                                                                                    ciOu,sl‘'
                                                                                                           ‘

Address: 20 S Clark St, Suite 1500                           E Date of Service:
                                                                (To be inserted by officer on copy left with employer or other person)
City: Chicago

State:         zip: 60603

Telephone: 312 739 4200
Primary Email: courtecl@edcombs.com


                       Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                            cookcountyclerkofcourt.org
                                                        Page 2 of 3
            Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 7 of 42 PageID #:11
                                                                                         1111111 1 1 1 11111 11111 11111 111 11111 11111 1 1 1111
                                                                                         * 5 0 0 6 8 2 2 3 *
                       GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

CALL OR SEND AN EMAIL MESSAGE to the telephone number or court date email address below for the
appropriate division, district or department to request your next court date. Email your case number, or, if you do
not have your case number, email the Plaintiff or Defendant's name for civil case types, or the Defendant's name
and birthdate for a criminal case.


            CHANCERY DIVISION                                         ALL SUBURBAN CASE TYPES
Court date EMAIL: ChanCourtDate@cookcountycourt.com                       DISTRICT 2- SKOKIE
Gen. Info: (312) 603-5133                                    Court date EMAIL: D2CourtDate@cookcountycourt.com
                CIVIL DIVISION                               Gen. Info: (847) 470-7250
Court date EMAIL: CivCourtDate@cookcountycourt.com                 DISTRICT 3- ROLLING MEADOWS
Gen. Info: (312) 603-5116                                    Court date EMAIL: D3CourtDate@cookcountycourt.com
              COUNTY DIVISION                                Gen. Info: (847) 818-3000
Court date EMAIL: CntyCourtDate@cookcountycourt.com                      DISTRICT 4- MAYWOOD
Gen. Info: (312) 603-5710                                    Court date EMAIL: D4CourtDate@cookcountycourt.com
 DOMESTIC RELATIONS/CHILD SUPPORT                            Gen. Info: (708) 865-6040
                 DIVISION                                              DISTRICT 5- BRIDGEVIEW
Court date EMAIL: DRCourtDate@cookcountycourt.com            Court date EMAIL: D5CourtDate@cookcountycourt.com
                  OR
                  ChildSupCourtDate@cookcountycourt.com
                                                             Gen. Info: (708) 974-6500
Gen. Info: (312) 603-6300                                               DISTRICT 6- MARICHAM

            DOMESTIC VIOLENCE                                Court date EMAIL: D6CourtDate@cookcountycourt.com
Court date EMAIL: DVCourtDate@cookcountycourt.com            Gen. Info: (708) 232-4551
Gen. Info: (312) 325-9500

                 LAW DIVISION
Court date EMAIL: LawCourtDate@cookcountycourt.com
Gen. Info: (312) 603-5426

             PROBATE DIVISION
Court date EMAIL: ProbCourtDate@cookcountycourt.com
Gen. Info: (312) 603-6441




                    Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                         cookcountyclerkofcourt.org
                                                      Page 3 of 3
                      Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 8 of 42 PageID #:12
Return Date: No return date scheduled                                                                             1 111111 111111111111111111 111111111111111001111
-learing Date: 7/27/2021 9:30 AM - 9:30 AM
courtroom Number: 2308                                                                                            * 5 0 0 6 8 2 2 3 *
                                                                                                                      FILED
_ocation: District 1 Court
                                                                                                                      3/29/2021 11:23 AM
         Cook County, IL
                                                                                                                      I RIS Y. MARTINEZ
                                                                                                                      CIRCUIT CLERK
                                                                                                                      COOK COUNTY, IL
                                                                                                                      2021CH01474

                                                                                                                          12746080
     Chancery Division Civil Cover Sheet
     General Chancery Section                                                                                             (12/01/20) CCCH 0623

                                            IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                                               COUNTY DEPARTMENT,CHANCERY DIVISION

     Angela Jordan
                                                                 Plaintiff
                                                                                         2021CH01474
                                       V.
                                                                              Case No:
     Cavalry SPV I, LLC,and Cavalry Portfolio Services, LLC
                                                               Defendant

                                                CHANCERY DIVISION CIVIL COVER SHEET
                                                    GENERAL CHANCERY SECTION
     A Chancery Division Civil Cover Sheet - General Chancery Section shall be filed with the initial complaint in all actions filed in the General
     Chancery Section of Chancery Division. The information contained herein is for administrative purposes only. Please check the box in
     front of the appropriate category which best characterizes your action being filed.
     Only one (1) case type may be checked with this cover sheet.

     0005   ri Administrative Review                                          0017     I—I Mandamus
     0001   VI Class Action                                                   0018     1 1 Ne Exeat
                                                                                       -
     0002   17 Declaratory Judgment                                           0019     I—I Partition
     0004   0 Injunction                                                      0020         Quiet Title
                                                                              0021     Li Quo Warrant°
     0007   Li    General Chancery                                            0022     Li Redemption Rights
     0010   Li    Accounting                                                  0023     Li Reformation of a Contract
     0011   Li    Arbitration                                                 0024     Li Rescission of a Contract
     0012   I I   Certiorari                                                  0025     I I Specific Performance
     0013   rl    Dissolution of Corporation                                  0026     17 Trust Construction
     0014   fl    Dissolution of Partnership                                  0050     17 Internet Take Down Action (Compromising Images)
     0015   I—I   Equitable Lien
     0016   I—I   Interpleader                                                          —I Other (specify)


        Atty. No.: 41106                    0 Pro Se 99500
                                                                              Pro Se Only:    J I have read and agree to the terms of the Clerk's
     Atty Name: Daniel A. Edelman                                                               Clerk's Office Electronic Notice Policy and
                                                                                                choose to opt in to electronic notice from the
     Atty for: Plaintiff                                                                        Clerk's office for this case at this email address:

     Address: 20 S Clark St, Suite 1500
                                                                              Email:
     City: Chicago                                State: II

     Zip: 60603

     Telephone: (312) 739 4200

     Primary Email: courtecl@edcombs.com

                                      Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                           cookcountyclerkofcourt.org
                                                                       Page 1 of 1
     Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 9 of 42 PageID #:131 1111111111111111111111111111111111111111
                                                                                 *   5 0 0 6 8 2 2 3                  *



Atty. No. 41106
              IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                  COUNTY DEPARTMENT,CHANCERY DIVISION
                                                                                      FILED
ANGELA JORDAN,                               )                                        3/29/2021 11:23 AM
on behalf of Plaintiff                                                                IRIS Y. MARTINEZ
                                             )                                        CIRCUIT CLERK
and the class members described herein,      )        20210H01474                     COOK COUNTY, IL
                                             )                                        2021CH01474
                       Plaintiff,
                                )
                                )
           vs.                  )
                                )
CAVALRY SPV I, LLC, and CAVALRY )
                                                                   Hearing Date: 7/27/2021 9:30 AM - 9:30 AM
PORTFOLIO SERVICES,LLC,         )                                  Courtroom Number: 2308
                                )                                  Location: District 1 Court
                 Defendants.    )                                          Cook County, IL


                               COMPLAINT — CLASS ACTION

        1.     Plaintiff Angela Jordan brings this action to secure redress from unlawful

collection practices engaged in by Defendants Cavalry SPV I, LLC, and Cavalry Portfolio

Services, LLC. Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15 U.S.C.

§1692 et seq.("FDCPA").

       2.      The FDCPA broadly prohibits unfair or unconscionable collection methods,

conduct which harasses or abuses any debtor, and the use of any false or deceptive statements in

connection with debt collection attempts. It also requires debt collectors to give debtors certain

information. 15 U.S.C. §§1692d, 1692e, 1692f and 1692g.

       3.      In enacting the FDCPA, Congress found that: "[t]here is abundant evidence of the

use of abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive

debt collection practices contribute to the number of personal bankruptcies, to marital instability,

to the loss ofjobs, and to invasions of individual privacy." 15 U.S.C. §1692(a).

       4.      Because of this, courts have held that "the FDCPA's legislative intent emphasizes

the need to construe the statute broadly, so that we may protect consumers against debt



                                                -1-
                                                                                1 11111111111111111101111111111111111111001111
    Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 10 of 42 PageID #:14
                                                                                *   5 0 0 6           8    2 2 3        *



collectors' harassing conduct." and that "[t]his intent cannot be underestimated." Ramirez v.

Apex Financial Management LLC, 567 F.Supp.2d 1035, 1042 (N.D.I11. 2008).

        5.     The FDCPA encourages consumers to act as "private attorneys general" to

enforce the public policies and protect the civil rights expressed therein. Crabill v. Trans Union,

LLC,259 F.3d 662, 666 (7th Cir. 2001).

        6.     Plaintiff seeks to enforce those policies and civil rights which are expressed

through the FDCPA, 15 U.S.C. §1692 et seq.

                                             PARTIES

        7.     Cavalry SPV I, LLC is a limited liability company chartered under the law of

Delaware with its principal office at 500 Summit Lake Dr., #400, Valhalla, NY 10595-1340. It

does business in Illinois. Its registered agent and office is C T Corporation System, 208 S.

LaSalle St., Suite 814, Chicago, IL 60604.

        8.     Cavalry SPV 1, LLC is a "special purpose vehicle" created to engage in and

engaged in the sole business of buying and liquidating charged-off consumer debts. In some

cases it uses collection agencies to dun consumers. In addition, it files numerous collection

lawsuits against consumers in its own name.

        9.     During the year prior to the filing of this action, Cavalry SPV I, LLC has filed:

               a.     Over 3,200 collection lawsuits in Cook County alone (Appendix A);

               b.     Hundreds more in other Illinois counties (Appendix B).

        10.    Cavalry SPV I, LLC holds a collection license from the state of Illinois.

        1 1.   The mails and telephone system are used in connection with such collection

litigation.

        12.    The principal purpose and sole source of revenue of Cavalry SPV I, LLC is the

liquidation of consumer debts.



                                               -2-
                                                                               1 1III11111111111 11011111111111111111111101111
    Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 11 of 42 PageID #:15
                                                                               *    5 0 0 6 8             2 2 3         *



       13.     The debts are acquired in large portfolios containing debts of similar type and

age. They are not purchased individually.

       14.     Cavalry SPV I, LLC is a debt collector as defined in the FDCPA.

       15.     Defendant Cavalry Portfolio Services, LLC is a limited liability company

chartered under Delaware law with its principal place of business at 4050 E. Cotton Ctr. Bldg. 2,

Suite 20, Phoenix, AZ 85040. It does business in Illinois. Its registered agent and office is C T

Corporation System, 208 S. LaSalle St., Suite 814, Chicago, IL 60604.

       16.     Defendant Cavalry Portfolio Services, LLC is engaged in the business

of a collection agency.

       17.     Cavalry Portfolio Services, LLC collects and supervises the collection of debts

for several Cavalry "special purpose vehicles," of which Cavalry SPV I, LLC is one.

       18.     Cavalry Portfolio Services, LLC has a website on which it states, "Founded in

2002, Cavalry is a leader in the acquisition and management of non-performing consumer loan

portfolios."(https://wwvv.cavalryportfolioservices.com/About)

       19.     Cavalry Portfolio Services, LLC hires and supervises outside law firms and

collection agencies to dun consumers and file lawsuits on behalf of Cavalry SPV I, LLC.

       20.     Several of these law firms are located or practice in Cook County.

       21.     Defendant Cavalry Portfolio Services, LLC holds a number of collection

agency licenses from various jurisdictions, including Illinois.

       22.     The mails and telephone system are used in connection with the collection of

debts and prosecution of collection litigation by Cavalry Portfolio Services, LLC.

       23.     Defendant Cavalry Portfolio Services, LLC is a debt collector as defined

in the FDCPA.




                                                -3-
    Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 12 of 42 PageID #:16
                                                                               III 1111111111111111 El 1111111110 1111
                                                                               *   5   0 0 6 8        2 2 3      *



                                             FACTS

       24.     On December 3, 2020, Cavalry SPV I, LLC filed Case No. 20 SC 5851 in

DuPage County Circuit Court against Angela Jordan. The complaint(Appendix C)sought to

collect an alleged balance on a credit card incurred for personal, family or household purposes

and not for business purposes.

       25.     Attached to the complaint was an affidavit(Appendix D)executed by an

employee of Cavalry Portfolio Services, LLC and listing, among other things, "Payments/

Credits/ Adjustments since Charge-off Date."

       26.     The affidavits in all cases filed by Cavalry SPV I, LLC are executed by an

employee of Cavalry Portfolio Services, LLC.

       27.     Since late 2018, Defendants have engaged in a pattern and practice of filling out

the affidavits to reflect small purported "credits and/or payments" or "adjustments" that do not

reflect any "activity on the account" attributable to the consumer.

       28.     In the case of Angela Jordan, the affidavit was filled out, under "Payments/

Credits/ Adjustments Since Charge-off Date," with the sum of $63.24.

       29.     The charge-off date was listed as May 10, 2017.

       30.     Angela Jordan never made any such payment.

       31.     Angela Jordan never did anything to request or cause a credit or adjustment in

that or any similar amount to be applied to the account.

       32.     In fact, Defendants have engaged in a pattern and practice of filing collection

complaints and filling out the accompanying affidavits to reflect small purported "credits and/or

payments" that do not reflect any activity on the account which is attributable to the consumer,

without disclosing that fact.

       33.     Defendants created and inserted numbers for "credits" in the affidavits, which are



                                               -4-
    Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 13 of 42 PageID #:17 1 1III 111111111101111111111111111111111
                                                                                  *   5 0 0 6        8   2 2 3 *



not attributable to the consumer/debtor.

       34.     The collection complaint filed against Angela Jordan (Appendix C)alleged that

periodic statements were sent to her, setting forth all charges and credits and that Angela Jordan

did not object to their accuracy.

       35.     All collection complaints filed by Defendants in Illinois allege that statements

were sent to the consumer reflecting all activity on the account and not objected to.

       36.     The implication of the $63.24, coupled with the other complaint allegations, is

that the $63.24 represents actual activity on the account, is attributable to the consumer, and

represents:

               a.      An event amounting to an admission that the remaining balance claimed is

                       due;

               b.      An event which would extend the statute of limitations.

       37.     Most credits applied to credit card accounts are the result of actions attributable

to the consumer, such as the return of merchandise, the cancellation of orders, or the

discontinuation of service contracts, and may legitimately have the same effect as a payment.

       38.     The ones at issue do not.

       39.     The inclusion of"credits" which post-date any actual account activity by the

consumer, without disclosure of the material fact that the "credit" did not result from anything

attributable to the consumer, has the effect of creating a false appearance of an act that is an

admission or a purported extension of the statute of limitations, and is deceptive.

       40.     Defendants have engaged in this conduct as a regular practice.

       41.     Other cases where this took place include:

               a.      Cavalry SPVI v. Esposito, 20 AR 1522(DuPage Co.);

               b.      Cavalry SPVI v. Askew, 20 SC 5549(Will Co.);



                                                 -5-
    Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 14 of 42 PageID #:18 1 1111111n 11111111111111111111111111111110 1111
                                                                                  *   5 0 0 6            8 2 2 3 *



               c.      Cavalry SPVI v. Biedrzycki, 20M1 117171 (Cook Co.);

               d.      Cavalry SPVI v. Rogers, 19 SC 5622(DuPage Co.);

               e.      Cavalry SPVI v. Shanklin, 20 SC 133 (Will Co.);

               f.      Cavalry SPVI v. Villanueva, 2019 M6 12633 (Cook Co.);

               g.      Cavalry SPVI v. Kidd, 19 M6 6383(Cook Co.);

               h.      Cavalry SPVI v. Snyder, 19 AR 224(Will Co.);

               i.      Cavalry SPVI v. Bickel, 19 SC 1209(McHenry Co.);

              j.       Cavalry SPVI v. Rodriguez, 19 M4 2223(Cook Co.);

               k.      Cavalry SPVI v. Anderson, 18 SC 1347(Kendall Co.).

               1.      Cavalry SPVI v. Almon, 18 M5 8376(Cook Co.).

               m.      Cavalry SPVI v. Nimeh, 20 M2 3630(Cook Co.).

               n.      Cavalry SPVI v. Trotman, 20 SC 1313(McHenry Co.).

               o.      Cavalry SPVI v. Ceballos, 20 M1 127859(Cook Co.).

        42.    On information and belief, at least half the cases in which the practice complained

of was carried out are in Cook County.

                            COUNT I — FDCPA — CLASS CLAIM

        43.    Plaintiff incorporates paragraphs 1-42.

        44.    Defendants violated 15 U.S.C. §§1692e, 1692e(2) and 1692e(10), by

inserting "Payments/ Credits/ Adjustments Since Charge-off Date" in the affidavits required to

accompany Illinois collection complaints, which "Payments/ Credits/ Adjustments Since

Charge-off Date" do not reflect any activity attributable to the consumer, without disclosure of

that fact.

        45.    The insertion of small fictitious credits to extend the statute of limitations or

create the illusion of an admission has long been recognized as a deceptive device used by



                                                 -6-
    Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 15 of 42 PageID #:19  1 1III 1 1 1 1111111111111111111111111111111 1111
                                                                                   *   5    0 0 6 8 2 2 3                     *



creditors or debt collectors. E.g., Keel v. Rudisell, 7 Ohio C.D. 464, 466, 13 Ohio C.C. 199, 1896

WL 1483, at *2(Cir. Ct. Dec. 1896); First Nat. Bank of Wood River v. Carstens, 346 Ill.App.

474, 105 N.E.2d 786 (4th Dist. 1952).

        46.     Section 1692e provides:

        False or misleading representations

        A debt collector may not use any false, deceptive, or misleading representation or means
        in connection with the collection of any debt. Without limiting the general application of
        the foregoing, the following conduct is a violation of this section: . . .

       (2)      The false representation of—

               (A)      the character, amount, or legal status of any debt;. . .

       (10)     The use of any false representation or deceptive means to collect or attempt to
                collect any debt or to obtain information concerning a consumer. . . .


                                     CLASS ALLEGATIONS

        47.     Plaintiff brings this action on behalf of a class.

        48.     The class consists of(a) all individuals (b) against whom a collection

complaint was filed in an Illinois court by Cavalry SPV I, LLC or with an affidavit signed by an

employee of Cavalry Portfolio Services, LLC,(c) where the affidavit accompanying the

complaint listed under "Payments/ Credits/ Adjustments Since Charge-off Date" or similar

caption sums which do not reflect any activity attributable to the consumer(d) without disclosure

of the fact that they are not attributable to the consumer (e) which complaints were filed at any

time during a period beginning one year prior to the filing of this action and ending 21 days after

the filing of this action.

        49.     On information and belief, based on the volume of Defendants' collection

lawsuits, there are more than 50 members of the class, and the class is so numerous that joinder

of all members is not practicable.



                                                  -7-
    Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 16 of 42 PageID #:20     1 1111111111111111 1111 11111 1111 111111111ID
                                                                                      * 5 0 0 6 8 2 2 3                       *



       50.         There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common questions are:

                   a.      Whether Defendants engage in the practice described;

                   b.      Whether the practice violates the FDCPA.

       51.         Plaintiff will fairly and adequately represent the class members.

Plaintiff has retained counsel experienced in class actions and FDCPA litigation.

       52.         A class action is appropriate for the fair and efficient adjudication of this

matter, in that:

                   a.     Individual actions are not economically feasible.

                   b.     Members of the class are likely to be unaware of their rights;

                   c.     Congress intended class actions to be the principal enforcement

                           mechanism under the FDCPA.

        WHEREFORE,the Court should enter judgment in favor of Plaintiff and the class and

against Defendants for:

                          i.      Statutory damages;

                                  Attorney's fees, litigation expenses and costs of suit;

                                  Such other and further relief as the Court deems proper.

                           COUNT II — FDCPA — INDIVIDUAL CLAIM

       53.         Plaintiff incorporates paragraphs 1-42.

       54.         Case No. 20 SC 5851 was the third case based on the same cause of action by

Cavalry SPV I, LLC with the assistance and involvement of Cavalry Portfolio Services, Inc.

       55.         The same cause of action was previously the subject of Case No. 19 SC 4307,

filed August 1, 2019 and dismissed on February 26, 2020, and Case No. 18 SC 4328, filed July



                                                    -8-
    Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 17 of 42 PageID #:211 1111111011111111111111111111111111111111111
                                                                                 *   5   0 0 6 8 2 2 3                  *



20, 2018 and dismissed on February 14, 2019.

       56.     A copy of the complaint in 18 SC 4328 is in Appendix E. A copy of the

complaint in 19 SC 4307 is in Appendix F. The docket showing dismissal of 18 SC 4328 is in

Appendix G. The docket showing dismissal of 19 SC 4307 is in Appendix H.

       57.     Illinois allows only one refiling of a cause of action that is voluntarily dismissed

or dismissed for want of prosecution. 735 ILCS 5/13-217; First Midwest Bank v. Cobo, 2018 IL

123038,1117, 124 N.E.3d 926; McHenry Say. Bank v. Moy, 2021 IL App (2d)200099, lj 26.

       58.     The filing by a debt collector of an action barred by res judicata or similar

principles violates 15 U.S.C. §1692e, 1692e(2), 1692e(10), 1692f and 1692f(1). Montgomery

v Donnett, 1:05cv00476, 2006 U.S. Dist. LEXIS 7377, *4-5, 2006 WL 293727(S.D. Ohio Feb.

7,2006)(res judicata); Donley v. Nordic Properties, Inc., 99cv4677, 2003 U.S. Dist. LEXIS

17430, *9-11, 2003 WL 22282523(N.D. Ill., Sept. 30, 2003)(same). Tevere v. Weltman,

Weinberg & Reis, Co., 17cv2455, 2019 U.S. Dist. LEXIS 92738, 2019 WL 2341389 (N.D.I11.,

June 3, 2019)(single refiling rule); Bauer v. Roundpoint Mortg. Servicing Corp., 18cv3634,

2018 U.S. Dist. LEXIS 184328, 2018 WL 5388206 (N.D.I11., Oct. 29, 2018)(same), "[T]he

FDCPA would preclude a debt collector from attempting to collect a debt that it had no right to

collect regardless of the reason that it did not have that right," McCrobie v. Palisades Acquisition

XVI, LLC, 359 F. Supp. 3d 239, 247(W.D.N.Y. 2019).

       59.     Section 1692f provides:

       A debt collector may not use unfair or unconscionable means to collect or attempt to
       collect any debt. Without limiting the general application of the foregoing, the following
       conduct is a violation of this section:

      (1)      The collection of any amount (including any interest, fee, charge, or expense
               incidental to the principal obligation) unless such amount is expressly authorized
               by the agreement creating the debt or permitted by law. .. .

       60.     The third refiling of the same cause of action caused damage to Plaintiff, in that



                                                -9-
       Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 18 of 42 PageID #:22                   1 111111 100 111111111111111 1111111111111111111 1111
                                                                                                       *    5 0 0 6 8 2 2 3                          *



she was required to spend time and money retaining counsel and defending the case.

             WHEREFORE,the Court should enter judgment in favor of Plaintiff and the class and

against Defendants for:

                                      i.               Statutory damages;

                                      ii.              Actual damages;

                                      iii.         Attorney's fees, litigation expenses and costs of suit;

                                      iv.              Such other and further relief as the Court deems proper.


                                                                     /s/Daniel A. Edelman
                                                                     Daniel A. Edelman



 Daniel A. Edelman(ARDC 0712094)
 Cathleen M. Combs(ARDC 0472840)
 David Kim(ARDC 6303707)
 EDELMAN,COMBS,LATTURNER & GOODWIN,LLC
 20 South Clark Street, Suite 1500
 Chicago, IL 60603-1824
(312)739-4200
(312)419-0379(FAX)
 Email address for service: courtecl@edcombs.com
 Atty. No. 41106(Cook)

T:\37682kPleading\Complaint DAE 3-22-21_Pleading.WPD




                                                                       -10-
                                                                              1 111111 11111111111111111111111111111111 I I 1111
    Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 19 of 42 PageID #:23
                                                                              * 5 0 0 6 8 2 2 3 *



                           NOTICE OF LIEN AND ASSIGNMENT

         Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount
 as a court awards. All rights relating to attorney's fees have been assigned to counsel.


                                            /s/Daniel A. Edelman
                                            Daniel A. Edelman



 Daniel A. Edelman
 EDELMAN,COMBS,LATTURNER
 & GOODWIN,LLC
 20 S. Clark Street, Suite 1500
 Chicago, Illinois 60603
(312) 739-4200 _
(312)419-0379(FAX)




                                              -11-
                                                               1 11111111111111111111111111 111111111111111111 1111
Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 20 of 42 PageID #:24
                                                               *    5    0 0 6 8 2 2 3                      *




                    APPENDIX A
117/2021
                   Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 21 of 42 PageID #:25                  I 1111111111111111111111111111111111111111111111111
                                                      3,257 results for cavalry /2 spy AND COOK /2 COUNTY (narrowed)
                                                                                                                   *   5   0 0 6          8    2       2   3   *
                                                    cavalry /2 spy AND COOK /2 COUN1
                    kiV Courthirde                                                                 Client:00130,
                                                                                                               N History                Help           More
                                                     Dockets



       Results for: cavalry /2 spy AND COOK /2 COUNTY I                         I Actions•'


       Dockets                                                                                                                                   3,257


       Narrow By
       After Jen 15, 2020                                                                                                                          X

       Open or Unknown or Closed

       Illinois State                                                                                                                              X

       Contract                                                                                                                                    X

                                                                                                                                                   Clear


   >     Filter Results


           Dockets (3,257)

                                                                                                                Sort by: [ Date(newest-oldest) '-



         o 1. CAVALRY SPV I, LLC vs. WILLIAMS FRED (9,
                   Cook County Circuit Court I Jan 06,2021 I 2021-M1-100256 I CONTRACT        Pending




         O    2.   CAVALRY SPV I, LLC vs. VERGARA RONALD
                   Cook County Circuit Court   Jan 06,2021 I 2021-M2-000041 I CONTRACT I Pending




         O    3.   CAVALRY SPV I, LLC vs. PEREPECZA JOANNA
                   Cook County Circuit Court I Jan 06,2021   2021-M5-000052   CONTRACT        Pending



         o 4. CAVALRY SPV I, LLC vs. MUNOZ NICK
                   Cook County Circuit Court I Jan 06,2021 I 2021-M3-000035 I CONTRACT        Pending




         O    5.   CAVALRY SPV I, LLC vs. MASSEY VALLARIE A
                   Cook County Circuit Court I Jan 06,2021   2021-M1-100241 I CONTRACT I Pending




         O    o.   CAVALRY SPV I, LLC vs. LOPEZ DANIEL V
                   Cook County Circuit Court I Jan 06,2021 I 2021-M1-100253 I CONTRACT I Pending




         O    7.   CAVALRY SPV I, LLC vs. GARCIA SUSANA C
                   Cook County Circuit Court I Jan 06,2021 I 2021-M5-000053   CONTRACT I Pending




         O    8.   CAVALRY SPV I, LLC vs. CHIA MEGAN D
                   Cook County Circuit Court I Jan 06,2021   2021-M1-100258 I CONTRACT I Pending




https://advance.lexis.corn/search/?pdmfid=15192178crid=963d24e9-cald-4767-bdac-bff3a4e0616d&pddocumentnumber=18pdactiyecontenttype=um...                   1/2
               Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 22 of 42 PageID #:26                 I 111111 1 1 1 11111 11111 11111 1111131111111 1 1 1111
                                                 3,257 results for cavalry /2 spy AND COOK /2 COUNTY (narrowed)
117/2021
                                                                                                              *    5   0 0 6           8     2 2       3     *
       0 9.    CAVALRY SPV I, LLC vs. BROWN SHAQUILLA M
               Cook County Circuit Court 1 Jan 06,2021   2021-M6-000063 1 CONTRACT 1 Pending



       0 10.   CAVALRY SPV I, LLC vs.SHANNON LEONA
               Cook County Circuit Court 1 Jan 04,2021 1 2021-M5-000024 1 CONTRACT       Pending


                                                                          r
                                                                    2 1       3   ... 1326    >
                                                            I




                                           About                              Cookie Policy                       a_RELX"
*LexisNexis•
                                           Privacy Policy                     Terms & Conditions                  Copyright © 2021 LexisNexis.




https://advance.lexis.com/searchr/pdmfid=1519217&crld=963d24e9-c88d-4767-bdac-bff3a4e0616d&pddocumentnumber=l&pdactivecontenttype=um... 2/2
Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 23 of 42 PageID #:27
                                                                I IIIl IN 1110 11111 11111 1101 III 1111 1 1 1111
                                                                *   5    0 0 6 8 2 2 3                     *




                    APPENDIX B
                  Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 24 of 42 PageID #:28                          1 11111111111 11111 1111111111 1111111111111111111111
1/7/2021                                              295 results for cavalry /2 spy AND kane /2 COUNTY and date > 1/15/2020
                                                                                                                         * 5       0 0 6          8     2 2 3          *
                                                  cavalry/2 spy AND kane /2COUNTY and date" 1/15/201
                      Courthink"                                                                                Client:00430"       History        Help        More
                                                  Dockets



       Results for: cavalry/2 spy AND kane /2 COUNTY and date > 1/15/2020 I Actions'
                                                                                   ,


  I    Dockets                                                                                                                                               295


       Narrow By

   >     Filter Results


           Dockets(295)


         0                                                                                                                  Sort by:    Date(newest-oldest) '-



         o 1. Cavalry SPV I, LLC v. Jeffrey Howicz
                 Kane County Circuit Court I Jan 06,2021 I 21-SC-000018    Contract($2,500.01 to SICK) I Open



         O / Cavalry SPV I, LLC as assignee of Citibank, NA v. Zach Wade
             Kane County Circuit Court I Jan 04,2021 I 21-SC-000007 I Contract($2,500.01 to $1010 I Open



         O 3. Cavalry SPV I, LLC v. William Severino
              Kane County Circuit Court I Dec 17,2020 I 20-SC-003823 I Contract(Up to $2,500) I Open



         O 4. Cavalry SPV I, LLC,as assignee of Citibank, NA v. Theo Calicdan
              Kane County Circuit Court Dec03.2020 I 20-SC-003708 I Contract(Up to $2500) I Open



         CI 5. Cavalry SPV I, LLC,as assignee of Citibank, N.A.v. Jose Flores Pena
               Kane County Circuit Court I Dec03,2020 I 20-SC-003707 I Contract($2,500.01 to $10K) I Open



         O 6. Cavalry SPV I, LLC,as assignee of Citibank, NA v. Miguel Juarez,SR
                 Kane County Circuit Court I Nov 30,2020 I 20-SC-003684 I Contract($2,500.01 to ;tux) Open



         O 7. Cavalry SPV I, LLC,as assignee of Citibank, NA v. Juan Romero
                 Kane County Circuit Court I Nov 30,2020    20-SC-003681 I Contract($2,500.01 to $10K) I Open



         o 8. Cavalry SPV I, LLC,as assignee of Citibank, NA v. Jennifer Lamplough
              Kane County Circuit Court I Nov 30,2020 I 20-SC-003682 I Contract($2,500.01 to $10K) I Open



         O 9. Cavalry SPV I, LLC,as assignee of Citibank, N.A. v. Amanda Campbell
                 Kane County Circuit Court I Nov 30,2020    20-SC-003683 I Contract($2,500.01 to SUN() I Open




         O 10. Cavalry SPV I, LLC v.ZEESHAN MEHDI
               Kane County Circuit Court I Nov 20,2020 I 20-SC-003634 I Contract($2500.01 to $1.0K) I Open



                                                                 I < 1 I I.      2 I   3 I ...   30




        tavic Movie                        About                           Cookie Policy                         ER_ RELX"
https://advance.lexis.com/searchnpdrnfid=15192178,crid=9dfd5505-3e78-49a0-8e89-12ccd2b8937089dsearchterrns=cavalry+%2F2+spv+AND+kane...                             1/2
               Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 25 of 42 PageID #:29                I IIII 1011 IIII 1101I0I 1111 111 I III 1 1 1111
                                             295 results for cavalry /2 spy AND kane /2 COUNTY and date > 1/15/2020
1/7/2021
    ,       1•11 ,..••111kI                                                                                     * 5 0 0 6 8 2 2 3 *
 Ay                                        Privacy Policy                      Terms St Conditions                  Copyright02021 LexisNexis.




https://advance.lexis.corn/search/?pdmfid=1519217&crid.9dfd5505-3e78-49a0-8e89-12ccd2b893708pdsearchterms=cavalry+%2F2+spv+AND+Icane...           2/2
                                                                1 1III11011111111111111111111111111111111111
Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 26 of 42 PageID #:30
                                                                *   5 0 0 6 8 2 2 3                   *




                    APPENDIX C
Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 27 of 42 PageID #:31         1 11111111111111111111111111111111111111111 1111
                                                                                     * 5 0 0 6 8 2 2 3 *

                                                                    Candice Adams
                                                                    e-filed in the 18th Judicial Circuit Court
                                                                    DuPage County
                                                                    ENVELOPE: 11299496
                                                                    2020SC005851
                                                                    FILEDATE: 1 1/30/2020 4:23 PM
                                                                    Date Submitted: 11/30/2020 4:23 PM
                                                                    Date Accepted: 12/1/2020 8:07 AM
                                                                    JK



                IN THE CIRCUIT COURT FOR THE 18TH JUDICAL DISTRICT
                             DUPAGE COUNTY,ILLINOIS

CAVALRY SPV I, LLC, AS ASSIGNEE OF CITIBANK, N.A.,
      Plaintiff,                             Case No.                   2020SC005851
   v,                                                      Amount Claimed $4,368.82
                                                           plus Costs

ANGELA L JORDAN
      Defendant,

                                            Complaint
                                          Account Stated

        NOW comes Plaintiff, Cavalry SPV I, LLC by and through its counsel, Mandarich Law
Group, LLP, and in support of its claim against ANGELA L JORDAN states.as follows:
        I.      That Plaintiff, Cavalry SPV 1, LLC is a foreign LLC registered to conduct business
in the State of Illinois.
        2.      That Defendant ANGELA L JORDAN is an individual believed to be a resident of
Dupage County, Illinois at the commencement of this cause and venue is proper in the Circuit
Court of Dupage County, Illinois,
        3.      That on or about May 15, 2012, a Credit Card was issued by Citibank, N.A.. The
Credit Card was designated by account number XXXXXXXXXXXX3730.
        4.      That Citibank, N.A. and Defendant engaged in previous transactions of a monetary
nature and the existence of accounts embodying said monetary transactions are set forth more fully
in copies of the monthly billing statements attached hereto and by reference incorporated herein;
Defendant used the credit card to make purchases and/or receive cash advances.
        5.      That the monthly billing. statements are true and accurate, were sent to the
Defendant and were retained by the Defendant without objection creating an account stated.
        6.      That Defendant expressly and or impliedly promised to pay for the charges incurred
by use of* the credit card, and based on this promise, Citibank, N.A. paid the merchants for the
charges'incurred by Defendant by his use of the credit card.
         This communication is from a debt collector and is an attempt to collect a debt.


                                    1 011 .11,1 13:
                                                  11 1,1111]
                                                           4i
Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 28 of 42 PageID #:32      1 111111111111111 110111111111111111111111111 1111
                                                                                   *   5 0 0 6 8                2 2 3          *




       7.      That Defendant defaulted on his/her obligation to make payments on the Credit
Card account having made his last payment on or about October 10, 2016 and the account was
subsequently charged off to Profit and Loss by Citibank, N.A. on or about May 10,2017.
       8.      That Plaintiff, Cavalry SPV 1, LLC became owner of the charged off account by
virtue ofa purchase.of Defendant's credit card account hy Plaintifffrom Citibank, N..A. on or about
September 29, 2017 as evidenced by the Bill of Sale attached hereto as Exhibit 2 and by reference
incorporated herein.
       9.      That all credits and payments have been properly applied. Defendant is not entitled
to any additional.credits or set offs on the account of any kind and the balance set forth herein is
currently due and owing.
        10.    That demand has been made on Defendant to pay the balance due and owing by
Plaintiff's counsel and said demand for payment has been refused.
        1 1.   This suit is filed within the relevant statute of limitations.


WHEREFORE, Plaintiff, Cavalry SPV I, LLC prays that this Honorable Court enter an Order
granting the following relief:
       A. Thatjudgment be entered in favor of Plaintiff, Cavalry SPV 1, LLC and against
ANGELA L JORDAN in the amount of$4,368.82.
       B. That Costs of Suit.be awarded Plaintiff.
      C, Any further relief that this Honorable Court deems is fair and equitable.



Attorney No.: 312708                               Ch stma Milien
Mandarich Law Group, LIP                           Claire Whitlatch
P.O. Box 109032, Chicago; IL 60610                ]Chase Pekar
877.285.4918                                    [ ]George Petrilli
Email: Illinois@mandarichlaw.com                 Attorneys For Plaintiff




         This communication is from a debt collector and is an attempt to collect a debt.
                                                               1 1III111111 11111110111111111111111111001111
Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 29 of 42 PageID #:33
                                                               *   5   0 0 6 8 2 2 3                  *




                        APPENDIX D
     Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 30 of 42 PageID #:34              11111111111111111111111111 11111111111111111111111
                                                                                               * 5 0 0 6 8 2 2 3 *

                                                                               Candice Adams
                                                                               e-filed in the 18th Judicial Circuit Court
                                                                               DuPage County
                                                                               ENVELOPE: 11299496
                                                                               2020SC005851
            Cavalry SPV I, LLC                                                 FILEDATE: 11/30/2020 4:23 PM
            Plaintiff,                                                         Date Submitted: 11/30/2020 4:23 PM
                                            2020SC005851                       Date Accepted: 12/1/2020 8:07 AM
            V
                                                                               JK


            ANGELA L JORDAN


            Defendant
                    CREDIT CARD OR DEBT BUYER COLLECTION ACTION AFFIDAVIT
                                 (SUPREME COURT RULE 280.2)
Comes now affiam, and statest.
1, Giovanni Rodriguez, am a designated representative of Cavalry SPV 1, LLC ("Plaintiff"), I am an employee
 of Cavalry Portfolio Services, LLC ("CPS"). CPS performs collection services for Plaintiff.

I am of adult age and am fully authorized by Plaintiffto:make the following representations. I am familiar
with the record keeping practices ofCPS and Plaintiff. The following representations are true according
to documents kept in the normal course of CPS and Plaintiffs business;


I.   IDENTIFICATION ABOUT THE CONSUMER DEBT OR ACCOUNT
     Complete the tables.
       a. As ofcharge-off date:
                                                          Last four                  Nature of the debt,
                                                                    Date the
                                                          digits of                 (credit card debt,
                            Full name of the Defendant(s)           account was
Full name of the creditor                                 the                        payday loan, retail
                            as it appears on the account            opened or the
                                                          account                    installment loan,
                                                                    debt originated
                                                          number                     etc.)

Citibank, N.A.                ANGELA L JORDAN                    3730         05/15/2012           REVOLVING


       b. The most recent activity on the account prior to or after char e,off, includes:
Charge-off                            Date of Last
                     Charge-off                               Amount of          Payments/Credits/ Adjustments
Balance.as defined                    Payment(on or
                     Date                                     Last Payment Since Charge-off Date**
by ISCR 2.80.1(c) ,                   about)*

$4,432.06             .05/1-0/2017   10/10/2016             $142.88         $63.24
                    _
      *Last Payment on the account, pre- or post-charge-off
      **Credits, payments or adjustments made within 30 days of the signing of this affidavit may not be
      reflected

       c. For a revolving credit account; Plaintiff further certifies that it has in its possession and can produce.
          on request the most recent monthly statement recording a purchase, transaction, last payment, or
          balance transfer
       Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 31 of 42 PageID #:35             I 111111 1 1 1 11111 III 11111 11111 11111 11111 1 1 1111
                                                                                                 *    5 0 0 6 8 2 2 3 *




        PROOF OF OWNERSHIP OR RIGHT TO.SUE FOR DEBT BUYERS
          Complete the table and list the prior owners or creditcirs since the charge,off date. Start with the
          first assignment through the current creditor or owner of the consumer debt. List in chronological
          order, beginning with the firstassignment:

   From (Name)                              To(Name)                     Date of Assignment(on or about)
  Citibank, N.A.                            Cavalry SPV I, LLC          09/29/2017




        O Does not apply — Plaintiff is the Charge-off creditor.

 3.    ADDITIONAL ACCOUNT INFORMATION AFTERCHARGE-OFF
       Plaintiff is seeking additional amounts after the charge.-off date:                                 Aa.4
       0 No
       0 Yes.
        O Total amount.of interest accrued f            •
                                                                                                                  zr(is
        O Total amount of non-interest charges or fee accrued $
        o    Plaintiff is seeking attorney's fees.in the amount of$

        Balance due and owing as of07/07/2020: $4,368.82
        *Costs prayed for.in the Complaint will nofbe reflected.

                                                      Subscribed a d sworn to before me on


Legal A        strato                                 NOTARY PUBLIC,STATE O                  WY.ORK

      711912-052—D




                                                                      Dawn M Ryder
                                                             Notary Public - State of New York
                                                                    No. 0IRY6091579
                                                              Qualifiedin Westchester County
                                                             Commission Expires April 28, 2023
                                                               Ill 11111111111111111111111M 1111101111
Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 32 of 42 PageID #:36
                                                               *   5   0 0 6      8   2 2 3      *




                         APPENDIX E
      Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 33 of 42 PageID #:37         I 111111 111111111111111-10 11111111111
                                                                                               5       O 8 S-"'
                                                                                                               ti
                                                                                                                .60431
                                                                                              01856004328
                    1N THE CIRCUIT COURT OF DUPAGE COUNTY,ILLINOIS                           i F IA        7/20/2018
                                                                                             t il'Subm& ed   •20/20t8 14
Cavalry SPV I, LLC                                                  No. 2018SC004328           pat cc• f;,, 7/20/41; cellk ,
                                                                                                W-         NDA
                          Plaintiff,                                                             01 1,CMYADOM 2OOO         00 AM
VS.                                                                 Return Date:

Angela L Jordan
                          Defendant(s).                             Amount Claimed: $4,368.82
                                                                    Plus Court Costs
                                                COMPLAINT

         Plaintiff, Cavalry SPV 1, LLC,by its attorneys, Blitt and Gaines PC, as and for its complaint herein

against Defendant(s), hereby alleges as follows:

1.       The Defendant(s) utilized a charge account and/or line of credit issued by Citibank, N.A. or its

         predecessor in interest, which was opened on May 15, 2012.

2.       The last four digits of the account number at time of charge off was

3.       Periodic statements were sent to Defendant(s)by regular or electronic mail which set forth in detail,

         all debits and credits, the total balance due, the interest rate and the minimum payment.

4.       Defendant(s) eventually failed to make the minimum payment(s).

5.       Attached hereto and incorporated herein as Exhibit "1" is a copy of the last periodic statement

         provided to Defendant prior to charge-off.

6.       Defendant(s) did not object to the statement, indicate that the statement contains an error, nor

         indicate that it was erroneous in any respect within a reasonable period oftime.

7.       Plaintiff was assigned all rights and title to the account. Plaintiff is currently the bona fide owner

         thereof.

8.       After receiving all payments, debits, credits and set offs, there is now due and owing from

         Defendant(s) to Plaintiff the sum of $4,368.82.

9.       By reason ofthe foregoing, Plaintiffis entitled tojudgment against Defendant(s)for Account Stated

         in the sum of $4,368.82, plus court costs.

10.      Despite due demand, Defendant(s) have failed and/or refused to pay the amount due and owing as

         indicated on the final statement.
   Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 34 of 42 PageID #:38         1 1III 10011111111111111 11111 H 11111 00 1111
                                                                                         *   5   0 0 6 8            2 2 3 *


 WHEREFORE, the Plaintiff, requests judgment against Defendant(s) for Account Stated in the sum of

 $4,368.82, plus court costs; and for such other and further relief as this Court deems just and proper.




 Bat and Gaines, P.C.
 Attorney at Law
 661 Glenn Avenue
 Wheeling, IL 60090                                                                      Kyle Se'lett
(888)920-0620                                                                          ARDC# 6321485
 pleadings2@blittandgaines.com
 18044452
 22225

This is an attempt to collect a debt by a debt collector and any information obtained will be used for that
purpose.
                                                               I 11111111111111111111111111111111111111111111111
Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 35 of 42 PageID #:39
                                                               *   5 0 0 6             8   2    2 3       *




                         APPENDIX F
         Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 36 of 42 PageID #:40
                                                                                  Chris Kachiroubas
                                                                                                   1 1111111111111110111111 11111111111111101111
                                                                                  e-filed in the 18th*Judicial CorctOt Qou2t 2 3 *
                                                                                  DuPage County
                                                                                  ENVELOPE: 6011129
                                                                                  2019SC004307
                                                                                  FILEDATE: 8/1/2019 2:04 PM
                                                                                  Date Submitted: 8/1/2019 2:04 PM
                                                                                  Date Accepted: 8/1/2019 2:23 PM
                                                                                  JK


383655
                                IN THE CIRCUIT COURT OF THE 18TH JUDICIAL DISTRICT
                                             DUPAGE COUNTY,ILLINOIS

Cavalry SPV I, LLC,

              Plaintiff,
                                                                      No.         2019SC004307
   vs.
                                                                      Return Date:
ANGELA L JORDAN,

              Defendant.                                              Amount Claimed: $4,368.82, Plus court Costs

                                                  SMALL CLAIMS COMPLAINT

NOW COMES the Plaintiff, Cavalry SPV I,LLC,by and through their attorneys, Shindler & Joyce, and complaining of the
Defendant, states as follows:

1. The Defendant ANGELA L JORDAN,opened a credit card or line of credit account on 05/15/2012 whereby Defendant
received a credit card or line of credit and could charge goods and services to their account and receive cash advances.

2. The Defendant subsequently defaulted by failing to pay for the indebtedness incurred resulting in the balance due in the
amount of$4,368.82.

3 For valuable consideration, Cavalry SPV I, LLC is the assignee and bona Me owner of all right title and interest to defendant's
account.

4. Due demand has been made on the Defendant to pay the amount due and owing arid the Defendant has failed to do so.

5. Suit has been filed within a relevant statute of limitations.

WHEREFORE,Plaintiff prays for judgment against the Defendant for $4,368.82 plus court costs.


 Shinciler & Joyce
 1990 E. Algonquin Rd Suite 180
 Schaumburg,IL 60173 •                                                            Barrie Pressler
(847) 537-1000
 Cook County #: 27053
                                                                                 ARDC #6208258
DuPage County#: 21020
 attomeys@shindlerlaw.com
                   CHRIS KA.CHIROUBAS,CLERK OF THE 18TH JUDICIAL CIRCUIT COURT
                                    VC/HEATON,ILLINOIS 60189-0707




                6
                                 1 Il 1 *i
Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 37 of 42 PageID #:41
                                                                I 1111111111111111111111111111111111111111111111111
                                                                *   5    0 0 6 8             2 2 3          *




                         APPENDIX G
 3/23/2021
                   Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 38 of 42 PageID #:42                      1 1111111111111111 1111111111111111111111111101111
                                                                 Circuit Court Clerk Public Information Application

                                                                                                                      *   5    0 0 6            8      2   2 3    *




                                   18TH JUDICIAL CIRCUIT COURT CLERK
                                                            DUPAGE COUNTY ILLINOIS




                                                          Case Summary Details

       : Case Details


           i Case                    2018SC004328                  Next Court
             N umber                                               Date

              File Date            1 07-20-2018                    Next Court
                                                                   Location
                                                                                                                                                           4


             Case Title           ! CAVALRY SPV I LLC             Next Court
                                    -VS- ANGELA L                 Time
                                  , JORDAN

             Agency                  Clerks Office                 Assigned                  COURTROOM 2000
                                                                 i Location

             Legal Status            CLOSED                       Address                      Change Address Only (addressChange.do)
                                                                  Change

             Balance Due             $0.00
             Amount
                                                                                                                                      T. •.--       _•-•


             Counts
                                       Count             Count Description                                ; Count   ;i Complaint
                                       Number                                                                Status ! Number
                                                                                                         -4-
                                      0001               CONTRACT $2,500.01 - $5,000                      ; CLOSED




httns://pnay.111thil iriinial.nra/Clerk/caspNi imbArSearth.rin                                                                                                     1/2
 3/23/2021
                     Case: 1:21-cv-02478 DocumentCircuit
                                                  #: 1-1     Filed: 05/07/21 Page 39 of 42 PageID
                                                         Court Clerk Public Information Application
                                                                                                         #:43
                                                                                                    1111111011011 111 1111                                11111 I I II
                                                                                                              HUHN

                                                                                                              *     5   0 0 6             8       2   2    3    *
                                                                                                                    ^-•     ^          1-..   •



              List of Case Events




              I      I       1
                File ! Count   Description
              i Date Number ,
                                           ,
                  02-   0001               ! DWP (ViewActivityCodeDetail.jsp?
                  14- !                      caseNumber=2018SC004328&activityTypeCode=1790&countNumber=0001&fileDate=02-
                  2019                       14-2019&subNumber=30&version=1)
                                                                                     _
                  08-         0000           DOCUMENT NOT SERVED (ViewActivityCodeDetail.jsp?
                  03-                        caseNumber=2018SC004328&activityTypeCode=9555&countNumber=0000&fileDate=08-
                  2018                     , 03-2018&subNumber=24&version=1) - - SUMMONS

                  07-    0000                APPEARANCE (ViewActivityCodeDetail.jsp?
                  20- ;:                   ! caseNumber=2018SC004328&activityTypeCode=5190&countNumber=0000&fileDate=07-
                  2018                       20-2018&subNumber=8&version=1)

            07- ; 0000                       NEW CASE COMPLAINT PETITION (ViewActivityCodeDetail.jsp?
            20-                            • caseNumber=2018SC004328&activityTypeCode=5350&countNumber=0000&fileDate=07-
          ! 2018                             20-2018&subNumber=10&version=1)

                  07-   0000                   DILIGENCE DATE (ViewActivityCodeDetail.jsp?
                  20- ;                        caseNumber=2018SC004328&activityTypeCode=112&countNumber=0000&fileDate=07-
                  2018                         20-2018&subNumber=11&version=1)

                  07- • 0000               1 SUMMONS ISSUED (ViewActivityCodeDetail.jsp?
                  20-                        caseNumber=2018SC004328&activityTypeCode=5385&countNumber=0000&fileDate=07-
                  2018 i                     20-2018&subNumber=13&version=1)
                                             -
                  07-    0000              ! AFFIDAVIT (ViewActivityCodeDetail.jsp?
                  20-                        caseNumber=2018SC004328&activityTypeCode=7660&countNumber=0000&fileDate=07-
                  2018 •                     20-2018&subNumber=14&version=1)- AS TO MILITARY SERVICE
                                                                           .                                                                                        •
          i
                         ..   •.•   vac.                                                                                •,n-Ar.,ro-,
                                                          .   . -




                                           If you have questions, or you are experiencing technical difficulties,
                                                 please CLICK HERE(./CONTACTUS,D0)to contact us.



                                                  © Copyright 2021 Clerk of the 18th Judicial Circuit Court



httne•llanav 1 gthit r1irL InroirlArkinasANtImherSparch.do                                                                                                       2/2
                                                               1 1III11101111111111111111111111111111111111111
Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 40 of 42 PageID #:44
                                                               *   5 0 0 6 8              2 2 3         *




                         APPENDIX H
3/23/2021
                     Case: 1:21-cv-02478 DocumentCircuit
                                                  #: 1-1    Filed: 05/07/21 Page 41 of 42 PageID
                                                         Court Clerk Public Information Application          IIi
                                                                                                              #:45
                                                                                                    1110 110111011011 1101011111111 HO   II
                                                                                                         *     5   0 0 6 8 2 2 3     *




                                    18TH JUDICIAL CIRCUIT COURT CLERK
                                                     DUPAGE COUNTY ILLINOIS




                                                    Case Summary Details

              Case Details

          •
               Case                 2019SC004307              Next Court
               N umber                                        Date

               File Date            08-01-2019               Next Court
                                                             Location

               Case Title           CAVALRY SPV I LLC        Next Court
                                    -VS- ANGELA L            Time
                                    JORDAN
              -•,^    •,•-.-   •_   •_-_-__    ^     ---••

          , Agency                  Clerks Office            Assigned              COURTROOM 2006
                                                             Location

         : Legal Status             CLOSED                   Address                 Change Address Only (addressChange.do)
                                                             Change

            Balance Due             $0.00
          I Amount

              Counts
                                      Count         Count Description                         : Count          1 Complaint
          •
                                    I Number                                                    Status         ! Number

                                     0001           CONTRACT $2,500.01 -$10,000




httos://epay.18thiudicial.ona/Clerk/caseNumberSearch.do                                                                                  1/2
                        Case: 1:21-cv-02478 Document #: 1-1 Filed: 05/07/21 Page 42 of 42 PageID #:46                                          1 111111 1111111111110111111110111111111111V111
 3/23/2021                                                                Circuit Court Clerk Public Information Application

                                                                                                                                               *   5 0 0 6 8 2 2 3                        *


               List of Case Events
           T



                File             Count          Description
                Date             Number

               02-               0001     ! DWP (ViewActivityCodeDetail.jsp?
               26-                          caseNumber=2019SC004307&activityTypeCode=1790&countN umber=0001&fileDate=02-
               2020                         26-2020&subNumber=36&version=1)

               08-    0000                 1 AFFIDAVIT (ViewActivityCodeDetail.jsp?
               30- I                         caseNumber=2019SC004307&activityTypeCode=7660&countNumber=0000&fileDate=08-
               2019 ;                        30-2019&subNumber=28&version=1)- OF NON-SERVICE

               08- 1 0000                 , PLACEMENT ON CALL - EFILEIL (ViewActivityCodeDetail.jsp?
               14-                        1 caseNumber=2019SC004307&activityTypeCode=8251&countNumber=0000&fileDate=08-
               2019 .                       14-2019&subNumber=23&version=1)
                                                                                                                    --•
               08-    0000                  SUMMONS ISSUED (ViewActivityCodeDetail.jsp?
               1 3-                         caseNumber=2019SC004307&activityTypeCode=5385&countNumber=0000&fileDate=08-
               2019 i                       13-2019&subNumber=25&version=1)

               08-               0000          APPEARANCE (ViewActivityCodeDetail.jsp?
               01-                             caseNumber=2019S0004307&activityTypeCode=5195&countNumber=0000&fileDate=08-
               2019                            01-2019&subNumber=8&version=1)

               08- i 0000                      NEW CASE COMPLAINT PETITION (ViewActivityCodeDetail.jsp?
               01- 1                           caseNumber=2019SC004307&activityTypeCode=5350&countNumber=0000&fileDate=08- :
               2019 !                          01-2019&subNumber=10&version=1)
                                           -
               08-               0000          DILIGENCE DATE (ViewActivityCodeDetail.jsp?
       1
               01-                             caseNumber=2019SC004307&activityTypeCode=112&countNumber=0000&fileDate=08-
               2019                            01-2019&subNumber=11&version=1)
                 ••••P. •   .•            YR,          •      a•   .7,e            se -sec.:.es,remex.s.:rtmeermule,
                                                                                                                   ,,...1.vencecnr.eer-a—..,                             •        ,   ,




                                          If you have questions, or you are experiencing technical difficulties,
                                                please CLICK HERE (./CONTACTUS.D0)to contact us.



                                                 • C) Copyright 2021 Clerk of the 18th Judicial Circuit Court



httnglienav ifIthii iIir.i I nrn/r1Ark/naspNliimhArSparnh eln                                                                                                                             90
